DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 43-44, 51, 58-59 are withdrawn.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 29-31, 33-34, 53, 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 29, 33, and 53 recite, “5% and 35% of a value of the magnetic field at a center of the cavity.” The applicant notes that paragraph 154 describes “5% to about 35% of a maximum value of the magnetic field.” However, the applicant provides no explanation as to how “5% to about 35% of a maximum value of a magnetic field” relates to the claimed “5% and 35% of a value of the magnetic field at a center of the cavity.” No additional support could be found for the limitation at issue in the original disclosure. As such, the limitation is new matter, and the claims are rejected for failing the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 28, 32, 35, 42, 46, 47, 50, 52, and 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0087953 A1 [Bromberg II] in view of US 2009/0140671 A1 [O’Neal].

Regarding Claim 28:
Bromberg II teaches a synchrocyclotron (para 59, Fig. 18) comprising: 
a voltage source to provide a radio frequency (RF) voltage to a cavity (claim 15 –coils receiving direct current, para 93- discussing synchrocyclotron RF circuits ) to accelerate particles within the cavity (paras 47, 59-60); 
one or more coils to pass electrical current having one of multiple values and to generate a magnetic field in the cavity corresponding to the electrical current (claim 15, paras 49, 59-60 – currents through the superconducting coil provides magnetic field, such a current is one of multiple possible values);
magnetic pole pieces at least partly defining the cavity to shape the magnetic field, the magnetic pole pieces comprising ferromagnetic material (paras 70-73, Fig. 12 (62)); 
wherein the synchrocyclotron is configured to enable setting of the electrical current to one of the multiple values (claim 15, abstract, para 47 – the current on the superconducting coils is set to a value, and other values are inherently possible, thus the limitation is met), each of the multiple values corresponding to a different energy at which particles are output from the synchrocyclotron (claim 6, and paras 60 and 86-90 demonstrate the inherency of this limitation, since it demonstrates that each axial magnetic field, which is dependent upon the current through the superconducting coil, corresponds to a different particle energy); and 
wherein the RF voltage source controllable to sweep the RF voltage over different frequency ranges, each different frequency range corresponding to a different energy at which particles are output from the cavity (paras 60, 93-95 describe RF ramping to control particle energy).
However, Bromberg II fails to teach that the synchrocyclotron further comprises a variable reactive element comprising a conductive plate that is movable towards or away from a conductor, the variable reactive element for controlling the RF voltage. 
O’Neal teaches a synchrocyclotron (abstract) including a variable reactive element (para 34) comprising a conductive plate (rotating capacitor blades 30) that is movable towards or away (para 34- meshing is movement towards, unmeshing is movement away) from a conductor (capacitor blade 32), the variable reactive element for controlling the RF voltage (paras 34-35). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the reactive elements taught by O’Neal in Bromberg II. One would have been motivated to do so because this would allow for effective sweeping of the RF frequency (O’Neal para 34).

Regarding Claim 32:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, wherein the one or more coils comprises a first set of coils and a second set of coils (Bromberg II para 58; Fig. 18 (12, 14), (31-36)), the first set being configured to receive a fixed portion of the electrical current (Bromberg II para 42), and the second set being configured to receive a portion of the electrical current that is changeable to take on one of multiple values (Bromberg II paras 46, 47, 49). 

Regarding Claim 35:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, wherein the one or more coils comprises a set of coils, the set of coils comprising superconducting coils (Bromberg II abstract). 

Regarding Claim 42:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, wherein the one or more coils comprises a superconducting coil (Bromberg II abstract).

Regarding Claim 46:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, but fails to teach that each frequency range comprises a lower boundary and an upper boundary, and wherein the lower boundary is within a range of about 40 MHz to about 250 MHz, and the upper boundary is within a range of about 56 MHz to about 340 MHz.
O’Neal teaches operating a synchrocyclotron (abstract) where the voltage source is configured to sweep RF with a lower boundary is within a range of about 73 MHz to about 150 MHz, and the upper boundary is within a range of about 131 MHz to about 196 MHz (para 32). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the frequency sweeps taught by O’Neal in Bromberg II. One would have been motivated to do so because this would allow for effective acceleration of the particle beam (O’Neal para 39, claim 1)

Regarding Claim 47:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, the device further comprising one or more capacitors having blades configured to rotate in order to mesh and unmesh and thereby change a resonant frequency of the cavity (O’Neal para 34)

Regarding Claim 50:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, wherein the one or more coils comprises a first set of coils and a second set of coils (Bromberg II para 58; Fig. 18 (12, 14), (31-36)), the first set of coils being superconducting (Bromberg II abstract) and configured to receive a fixed portion of the electrical current (Bromberg II para 42), and the second set of coils being superconducting or non-superconducting and configured to receive a portion of the electrical current that is changeable to take on one of multiple values (Bromberg II paras 46, 47, 49).

Regarding Claim 52:
Bromberg II teaches a synchrocyclotron (abstract) comprising: 
a voltage source to provide a radio frequency (RF) voltage to a cavity (claim 15) to accelerate particles from a particle source (paras 59-60); 
coils comprising a first set of coils (Bromberg II Fig. 18 (12, 14)–primary coils) and a second set of coils (Bromberg II Fig. 18 (31-36) –shielding coils), the first set of coils to pass a first electrical current (Bromberg II para 42), and the second set of coils to pass a second electrical current (Bromberg II paras 46, 47, 49), the first electrical current being fixed (Bromberg II claim 1) and the second electrical current being changeable to take on one of multiple values (Bromberg II claim 1- the coils are provided with a given current, but as is shown in claim 5, are capable or being provided with other currents), the coils to generate a magnetic field to cause the particles to move orbitally within the cavity (para 59); and 
an extraction channel to receive the particles from the cavity, and to output the particles from the synchrocyclotron (claim 24).
However, Bromberg II fails to teach that the synchrocyclotron further comprises a variable reactive element comprising a conductive plate that is movable towards or away from a conductor, the variable reactive element for controlling the RF voltage to sweep over different frequency ranges within the cavity. 
O’Neal teaches a synchrocyclotron (abstract) including a variable reactive element (para 34) comprising a conductive plate (rotating capacitor blades 30) that is movable towards or away (para 34- meshing is movement towards, unmeshing is movement away) from a conductor (blade 32), the variable reactive element for controlling the RF voltages to sweep over different frequency ranges within the cavity (paras 34-35). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the reactive elements taught by O’Neal in Bromberg II. One would have been motivated to do so because this would allow for effective sweeping of the RF frequency (O’Neal para 34).

Regarding Claim 56:
The modified invention of claim 52 teaches the synchrocyclotron of claim 52, further comprising: 
Magnetic pole pieces that border the cavity (Bromberg II paras 70-73, Fig. 12 (62));
one or more ferromagnetic rods that are movable relative to the magnetic pole pieces in order to affect a value of the magnetic field (Bromberg II para 121 – shims are, by definition, moveable ferromagnetic rods).

Claims 36-41 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg II in view O’Neal as applied above, and further in view of US 2012/0126140 A1 [Gall].

Regarding Claim 36:
Bromberg II teaches the synchrocyclotron of claim 28, but fails to specify that the magnetic field has a magnitude having a range of about 4 Tesla to about 20 Tesla at a center of the cavity. Gall teaches a synchrocyclotron with a magnetic field in the claimed range (para 48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the magnetic field taught by Gall in Bromberg II. One would have been motivated to do so because the parameters of Gall provide a proton beam that is effective for radiation therapy (para 49)

Regarding Claim 37:
Bromberg II teaches the synchrocyclotron of claim 28, but fails to teach that the energy of the particles that are output from the cavity is variable continuously between about 115 MeV and about 250 MeV. Gall teaches a synchrocyclotron having the ability to output particles with energies variable, i.e. continuously or otherwise, from 150 to 300 MeV (para 48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the energy output taught by Gall in Bromberg II. One would have been motivated to do so because the parameters of Gall provide a proton beam that is effective for radiation therapy (para 49).
It is noted that the fashion in which the device is intended to be operated, i.e. continuously varying the output energy, does not patentably distinguish it over the instant combination that can be operated in such fashion at the user’s discretion.

Regarding Claim 38:
The modified invention of claim 37 teaches the synchrocyclotron of claim 37, but fails to teach that the energy of the particles that are output from the cavity is variable at a rate up to 20 MeV per second.
Optimizing the rate of energy change within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, both Gall and Bromberg II teach adjusting the energy of output particles and applying the output particles to a patient. Such an application implicitly demonstrates that time is key factor, since a patient is incapable of waiting for an extended duration. Therefore, the prior art teaches adjusting output energy and demonstrates that the time to do so is a result-effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rate of energy change such that it is up to 20 MeV per second. This would have been obvious because it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 39:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, but fails to teach that the energy of the particles that are output from the cavity is variable non-continuously between about 115 MeV and about 250 MeV. Gall teaches a synchrocyclotron having the ability to output particles with energies variable, i.e. continuously or otherwise, from 150 to 300 MeV (para 48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the energy output taught by Gall in Bromberg II. One would have been motivated to do so because the parameters of Gall provide a proton beam that is effective for radiation therapy (para 49).
It is noted that the fashion in which the device is intended to be operated, i.e. continuously varying the output energy, does not patentably distinguish it over the instant combination that can be operated in such fashion at the user’s discretion.

Regarding Claim 40:
The modified invention of claim 39 teaches the synchrocyclotron of claim 39, wherein the energy of the particles is variable at a step size of about 10 MeV to about 80 MeV. The fashion in which the device is intended to be operated, i.e. step size between beams that are output, does not patentably distinguish it over the instant combination that can be operated in such a fashion at the user’s discretion.

Regarding Claim 41:
The modified invention of claim 40 teaches the synchrocyclotron of claim 40, but fails to teach that each variation of the energy by one step takes less than 30 minutes. 
Optimizing the step time is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, both Gall and Bromberg II teach adjusting the energy of output particles and applying the output particles to a patient. Such an application implicitly demonstrates that time is key factor, since a patient is incapable of waiting for an extended duration. Therefore, the prior art teaches adjusting output energy and demonstrates that the time to do so is a result-effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to speed the time of a given energy step up such that it takes less than 30 minutes. This would have been obvious because it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 55:
The modified invention of claim 52 teaches the synchrocyclotron of claim 52, but fails to teach that the magnetic field has a magnitude having a range of about 4 Tesla to about 20 Tesla at a center of the cavity.
Gall teaches a synchrocyclotron with a magnetic field in the claimed range (para 48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the magnetic field taught by Gall in Bromberg II. One would have been motivated to do so because the parameters of Gall provide a proton beam that is effective for radiation therapy (para 49).

Claims 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg II in view O’Neal as applied above, and further in view of US 2,626,351 [Powell].

Regarding Claim 57:
The modified invention of claim 56 teaches the synchrocyclotron of claim 56, but fails to teach that the one or more ferromagnetic rods are movable within at least one of the magnetic pole pieces.
Powell teaches moveable auxiliary magnetic shims to adjust the magnetic field of the synchrocyclotron (6:35-57), wherein the shims are movable within at least one of the magnetic pole pieces. (Powell 6:43-57, Fig. 9 (123)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the moveable iron auxiliary magnetic shims of Powell to the poles of Bromberg II. One would have been motivated to do so since this would allow for minor flux field adjustments (Powell 6:43-44).
Regarding Claim 60:
The modified invention of claim 28 teaches the synchrocyclotron of claim 28, but fails to teach that the one or more ferromagnetic rods are movable within at least one of the magnetic pole pieces in order to affect a value of the magnetic field.
Powell teaches moveable auxiliary magnetic shims to adjust the magnetic field of the synchrocyclotron (6:35-57), wherein the shims are movable within at least one of the magnetic pole pieces. (Powell 6:43-57, Fig. 9 (123)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the moveable iron auxiliary magnetic shims of Powell to the poles of Bromberg II. One would have been motivated to do so since this would allow for minor flux field adjustments (Powell 6:43-44).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-42, 45-47, 50, 52-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,730,308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a narrower version of the claimed invention. In particular, it is noted that patented claim 1 includes the limitation “the voltage source is configured to sweep the RF voltage…” This is functional language, and the scope of said functional language includes the patent’s specification’s description of the instant claim’s variable reactive elements. 


Response to Arguments
Applicant’s arguments of 8/15/22 asserting that the amended claims are still directed to the elected invention are persuasive. Claims 28-42, 45-47, 50, 52-57, and 60 are no longer considered withdrawn. 
Applicant's arguments filed 4/27/22 have been considered, but are not persuasive.
Applicant argues that the combination of Bromberg II and O’Neal fails to teach the claimed variable reactive element of claims 28 and 52. This is not persuasive. The variable reactive element is described in the specification as, among other things, rotating capacitors that mesh and unmesh. O’Neal teaches RF control through rotating capacitors that mesh and unmesh. The meshing and unmeshing of the capacitors corresponds to the claimed movement of the conductors, with the capacitive blades being the conductors, the meshing being the movement towards, and the unmeshing being the movement away. 
Applicant argues that the claims should not be subject to obviousness type double patenting because the prior patent fails to claim “a variable reactive element.” This is not persuasive. Patented claim 1 of US 9,730,308  includes the limitation “the voltage source is configured to sweep the RF voltage…” This is functional language, and the scope of said functional language includes the patent’s specification’s description of the instant claim’s variable reactive elements. 










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881